ORDER
JEFFREY MARC SPIEGEL of WARWICK, NEW YORK, who was admitted to the bar of this State in 1992, having pleaded guilty to violation of the General Business Law Section 352-C(5), a class E felony under New York State law, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JEFFREY MARC SPIEGEL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*515ORDERED that JEFFREY MARC SPIEGEL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JEFFREY MARC SPIEGEL comply with Rule 1:20-20 dealing with suspended attorneys.